29 A.3d 760 (2011)
John Patrick HALFPENNY, Esq., Petitioner
v.
PHILADELPHIA COURT OF COMMON PLEAS, FAMILY LAW DIVISION, the Hon. Lisette Shirdan-Harris, Mary Bosart Halfpenny, Esq., and Cozen O'Connor L.L.C., Respondents.
No. 25 EM 2011.
Supreme Court of Pennsylvania.
September 26, 2011.

ORDER
PER CURIAM.
And now this 26th day of September, 2011, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.